DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qian Gu on 07/26/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 06/23/2022. 

1. (Currently Amended) A display panel, comprising:
 a support; 
	a first layer comprising a light emitter, a first region and a second region;
	 a second layer sandwiched between the first layer and the support; 
	wherein the first region and the second region allow light scattered by an object to transmit therethrough; 
	wherein the second layer comprises an anode layer with a first window in the first region and a second window in the second region; 
	wherein the second layer comprises a pinhole layer with patterns defining a pinhole; 
wherein the first window and the pinhole are aligned in a direction perpendicular to a surface of the support on which the second layer is formed; 
	wherein layer completely covers the second widow in the direction perpendicular to a surface of the support on which the second layer is formed; 
wherein the second layer allows light transmitted through the first window to reach the support through the pinhole and comprises a light-blocking layer configured to attenuate light transmitted through the second window so that the light-blocking layer has a transmittance of <50% for the light transmitted through the second window.


Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a display panel, wherein the second layer comprises an anode layer with a first window in the first region and a second window in the second region; wherein the first window and the pinhole are aligned in a direction perpendicular to a surface of the support on which the second layer is formed; wherein the pinhole layer completely covers the second widow in the direction perpendicular to a surface of the support on which the second layer is formed; wherein the second layer allows light transmitted through the first window to reach the support through the pinhole and comprises a light-blocking layer configured to attenuate light transmitted through the second window so that the light-blocking layer has a transmittance of <50% for the light transmitted through the second window in combination with the rest of the limitations of the claim.

The closest prior arts on record are Puszka (US-20190051709-A1), Ishitani (US-20100134397-A1), Gove (US-20190122025-A1), Ishikawa (US-20030116768-A1) and Liu (WO-2018113207-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-15 are also allowed being dependent on allowable claims 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON J GRAY/Examiner, Art Unit 2897